          Case 8:20-cv-00048-JVS-JDE Document 137 Filed 08/24/20 Page 1 of 2 Page ID #:9789


            1    JOSHUA H. LERNER, SBN 220755
                   jlerner@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street Suite 3000
            3    San Francisco, CA 94105
                 Tel.: 415.393.8200 / Fax: 415.393.8306
            4
                 H. MARK LYON, SBN 162061
            5      mlyon@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
            6    1881 Page Mill Road
                 Palo Alto, CA 94304-1211
            7    Tel.: 650.849.5300 / Fax: 650.849.5333
            8    BRIAN M. BUROKER, pro hac vice
                  bburoker@gibsondunn.com
            9    BRIAN K. ANDREA, pro hac vice                ILISSA SAMPLIN, SBN 314018
                  bandrea@gibsondunn.com                        isamplin@gibsondunn.com
          10     GIBSON, DUNN & CRUTCHER LLP                  GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.                333 South Grand Avenue
          11     Washington, D.C. 20036                       Los Angeles, CA 90071-3197
                 Tel.: 202.955.8500 / Fax: 202.467.0539       Tel.: 213.229.7000 / Fax: 213.229.7520
          12
                 BRIAN A. ROSENTHAL, pro hac vice             ANGELIQUE KAOUNIS, SBN 209833
          13      brosenthal@gibsondunn.com                    akaounis@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP                  GIBSON, DUNN & CRUTCHER LLP
          14     200 Park Avenue                              2029 Century Park East Suite 4000
                 New York, NY 10166-0193                      Los Angeles, CA 90067
          15     Tel.: 212.351.2339 / Fax: 212.817.9539       Tel.: 310.552.8546 / Fax: 310.552.7026
          16     Attorneys for Defendant Apple Inc.
          17                   UNITED STATES DISTRICT COURT
          18     FOR THE CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

          19     MASIMO CORPORATION,                          CASE NO. 8:20-cv-00048-JVS (JDEx)
                 a Delaware corporation; and
          20     CERCACOR LABORATORIES, INC.,
                 a Delaware corporation,                      APPLE’S REQUEST FOR LEAVE TO
                                                              FILE SUR-REPLY TO PLAINTIFFS’
          21                                                  EX PARTE APPLICATION TO
                                    Plaintiffs,
                                                              ENFORCE THE COURT’S ORDER
          22
                       v.
          23                                                 Hon. James V. Selna
                 APPLE INC.,
                 a California corporation,                   No Hearing Noticed
          24
                                    Defendant.               Discovery Cut-Off: 7/5/2021
          25                                                 Pre-Trial Conference: 3/21/2022
                                                             Trial:                4/5/2022
          26
          27
          28

Gibson, Dunn &
Crutcher LLP     APPLE’S REQUEST FOR LEAVE TO FILE SUR-REPLY TO PLAINTIFFS’ EX PARTE
                 APPLICATION TO ENFORCE THE COURT’S ORDER                CASE NO. 8:20-CV-00048-JVS (JDEX)
          Case 8:20-cv-00048-JVS-JDE Document 137 Filed 08/24/20 Page 2 of 2 Page ID #:9790


            1          Apple Inc. (“Apple”) respectfully requests leave to file the attached five page sur-
            2    reply to the reply that Plaintiffs filed in support of their Ex Parte Application
            3    (“Application”). Plaintiffs’ Reply is objectionable on several grounds. This Court’s
            4    procedures for Ex Parte applications do not provide for a reply, and Plaintiffs did not
            5    seek leave to file one. Pursuant to this Court’s procedures, Apple filed its opposition to
            6    the Ex Parte Application within 24 hours after service. Plaintiffs, however, have taken
            7    three days to file their Reply. Apart from the prejudice to Apple from a Reply not even
            8    contemplated by this Court’s procedures, Plaintiffs’ Reply drastically expands the relief
            9    Plaintiffs seek. Because Apple has not had an opportunity to respond to Plaintiffs’ newly
          10     requested relief, Apple respectfully requests leave to file the sur-reply attached hereto as
          11     Exhibit A. See Burke v. City of Santa Monica, No. CV0902259MMMPLAX, 2010 WL
          12     11549357, at *2 (C.D. Cal. Nov. 2, 2010) (“If the court elects to consider new material
          13     included in a reply, however, it must afford the opposing party an opportunity to
          14     respond.”) (citing Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996)).
          15
          16
          17
          18
          19     Dated: August 24, 2020                  Respectfully submitted,
          20                                             JOSHUA H. LERNER
                                                         H. MARK LYON
          21                                             BRIAN M. BUROKER
                                                         BRIAN A. ROSENTHAL
          22                                             ILISSA SAMPLIN
                                                         ANGELIQUE KAOUNIS
          23                                             BRIAN K. ANDREA
                                                         GIBSON, DUNN & CRUTCHER LLP
          24
          25
                                                         By: /s/ Joshua H. Lerner
          26                                                 Joshua H. Lerner
          27
                                                         Attorneys for Defendant Apple Inc.
          28

Gibson, Dunn &
Crutcher LLP     APPLE’S REQUEST FOR LEAVE TO FILE SUR-REPLY TO PLAINTIFFS’ EX PARTE
                 APPLICATION TO ENFORCE THE COURT’S ORDER 1              CASE NO. 8:20-CV-00048-JVS (JDEX)
